Mr. Presiding Justice Gary delivered the opinion of the Court. Both these banks are at Chicago. A firm of private bankers, Herman Sohaffner & Co., kept an account with the appellee, and it was overdrawn more than the amount here in controversy. June 2, 1893, after banking hours, the firm deposited with the appellee the check as follows: “No. 2,100. Chicago, June 2, 1893. National Bank of America at Chicago. Pay to the order of C. B. Beach one thousand dollars. E. Kellogg Beach.” Indorsed: “ Pay to the order of H. & D. S. Greenebaum. C. B. Beach, H. & D. S. Greenebaum, Herman Sohaffner & Company.” The appellee knew nothing about the check except what appeared upon it; and credited it to the account of the firm. In fact it was given to be used for a certain purpose, which had failed, and there was no consideration between any of the parties whose names appear upon it, either as maker, payee or indorser. June 2, 1893, was the last day the firm of Herman Sohaffner & Co. did business; next morning they did not open. The account of the maker was good with the appellant, and he stopped the payment of the check. When the appellant refused to pay the check, the appellee charged it back to Sohaffner & Co. We regard this last act as mere bookkeeping. The appellee has kept, and keeps the check, and this suit is upon it. The law of this State permits the holder of a check to sue the bank on which it is drawn, if the account of the maker with the bank is good, and the holder has a good title to the check. That is so well settled that controversy about it has ceased. American Exchange Bank v. Chicago National Bank, 131 Ill. 547. The appellee was a Iona fide holder. ¡Receiving the check from its debtor, without notice of any defect in the title, gave it a good title. Russell v. Hadduck, 3 Gilm. 233. The judgment in favor of the appellee for the amount of the check, with interest, is affirmed.